     Case 2:19-cv-00182-TLN-KJN Document 9-5 Filed 03/20/19 Page 1 of 4
     Sean Riordan (CA Bar No. 255752)
 1   AMERICAN CIVIL LIBERTIES UNION
     FOUNDATION OF NORTHERN CALIFORNIA
 2   500 Capitol Mall, Suite 2350
     Sacramento, CA 95814
 3   T: 916.620.9705
     sriordan@aclunc.org
 4
     Matthew Cagle (CA Bar No. 286101)
 5   Christine Sun (CA Bar No. 218701)
     AMERICAN CIVIL LIBERTIES UNION
 6   FOUNDATION OF NORTHERN CALIFORNIA
     39 Drumm Street
 7   San Francisco, CA 94111
     T: 415.343.0758
 8   mcagle@aclunc.org
     csun@aclunc.org
 9
     John G. Heller (CA Bar No. 129901)
10   Si Eun Amber Lee (CA Bar No.197329)
     ROGERS JOSEPH O'DONNELL, PC
11   311 California Street, 10th Floor
     San Francisco, CA 94104
12   T: 415.956.2828
     jheller@rjo.com
13   slee@rjo.com
14   Attorneys for Plaintiffs
     Tanya Faison and Sonia Lewis
15
16                              UNITED STATES DISTRICT COURT
17                             EASTERN DISTRICT OF CALIFORNIA
18
     TANYA FAISON and SONIA LEWIS,                     Case No.: 2:19‐cv‐00182‐TLN‐KJN
19
                          Plaintiffs,                  [PROPOSED] ORDER GRANTING
20                                                     PLAINTIFFS’ MOTION FOR
            vs.                                        PRELIMINARY INJUNCTION
21
     SCOTT R. JONES, individually and as               Date: April 18, 2019
22   Sheriff of Sacramento County,                     Time: 2:00 p.m.
23                                                     Dept.: Courtroom 2, 15th floor
                          Defendant.                   Judge: Hon. Troy L. Nunley
24
25
26                 On April 18, 2019, at 2:00 p.m., Plaintiffs’ Motion for Preliminary Injunction

27   came on regularly for a hearing in Courtroom 2 of this Court, the Honorable Troy L. Nunley

28   presiding. Having considered the papers filed in support of and in opposition to Plaintiffs’

                                                                                               Page 1
      CASE NO: 2:19‐cv‐00182‐TLN‐KJN    [PROPOSED] ORDER GRANTING PRELIMINARY INJUNCTION
                                                                                              485734.4
     Case 2:19-cv-00182-TLN-KJN Document 9-5 Filed 03/20/19 Page 2 of 4

 1   Motion and the arguments of counsel, and for good cause appearing, this Court GRANTS
 2   Plaintiffs’ Motion as detailed below.
 3                  As a preliminary matter, the Court finds that Plaintiffs Tanya Faison and Sonia
 4   Lewis have standing to seek relief. See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016);
 5   Davison v. Randall, 912 F.3d 666, 679 (4th Cir. 2019); Knight First Amendment Inst. at
 6   Columbia Univ. v. Trump, 302 F. Supp. 3d 541, 558 (S.D.N.Y. 2018) (“Knight”).
 7                  The Court also finds that Plaintiffs are entitled to the preliminary injunction
 8   sought. Defendant Scott Jones’s banning of Plaintiffs and deletion of their comments from
 9   the “Sheriff Scott Jones” Facebook Page, committed under color of law, constitutes (a) a
10   content-based restriction in a designated public forum; (b) impermissible viewpoint
11   discrimination; and (c) speaker-based discrimination, and is therefore presumed
12   unconstitutional. See Citizens United v. Fed. Election Com’n, 558 U.S. 310, 340 (2010);
13   Davison, 912 F.3d at 673-687; Knight, 302 F. Supp. 3d at 565-573. Jones has failed to
14   overcome the presumed unconstitutionality of his actions because he cannot show a
15   compelling state interest in restricting Plaintiffs’ protected speech and that the such restriction
16   is drawn narrowly to meet that interest. Plaintiffs have thus demonstrated a likelihood of
17   success on the merits of their First Amendment claims.
18                  Plaintiffs have also demonstrated that they will suffer irreparable harm in the
19   absence of preliminary injunction, as “[t]he loss of First Amendment Freedoms, for even
20   minimal periods of time, unquestionably constitutes irreparable injury.” Elrod v. Burns, 427
21   U.S. 347, 373-74 (1976). Here, good cause exists to believe that Defendant Jones will
22   continue to engage in violations of Plaintiffs’ constitutional rights to free speech, absent a
23   preliminary injunction prohibiting such violations.
24                  Finally, a preliminary injunction is in the public interest and that the balance of
25   hardships tips decisively in favor of the Plaintiffs.
26                  IT IS HEREBY ORDERED that Plaintiffs’ Motion for Preliminary
27   Injunction is GRANTED pursuant to the following terms:
28                  1.     Defendant Scott Jones is ENJOINED AND RESTRAINED from

                                                                                                  Page 2
      CASE NO: 2:19‐cv‐00182‐TLN‐KJN     [PROPOSED] ORDER GRANTING PRELIMINARY INJUNCTION
                                                                                                 485734.4
     Case 2:19-cv-00182-TLN-KJN Document 9-5 Filed 03/20/19 Page 3 of 4

 1   “banning” Plaintiffs Tanya Faison and Sonia Lewis from the “Sheriff Scott Jones” Facebook
 2   Page for the duration of the litigation, barring further order from this Court, and starting no
 3   later than one calendar day following service of this Order by electronic mail. Defendant
 4   shall take whatever reasonable and appropriate steps, including “unbanning Plaintiffs,”
 5   necessary to comply with this injunction.
 6                  2.      Defendant Scott Jones is ENJOINED AND RESTRAINED from
 7   taking any action restricting Plaintiffs’ participation and ability to comment on the interactive
 8   portion of the “Sheriff Scott Jones” Facebook Page, including deleting any post, comment
 9   and/or reply published by Plaintiffs to that Page, for the duration of this litigation, barring
10   further order from this Court.
11                  This Preliminary Injunction shall take effect immediately and shall remain in
12   effect pending resolution of this action on the merits or until further order of this Court.
13                  No bond is required, as there has been no proof of likelihood of harm to
14   Defendant. See Baca v. Moreno Valley Unified Sch. Dist., 936 F. Supp. 719, 738 (C.D. Cal.
15   1996).
16
17   IT IS SO ORDERED.
18
19   Date:____________, 2019                      ___________________________
20                                                Honorable Troy L. Nunley
21
22
23
24
25
26
27
28

                                                                                                    Page 3
      CASE NO: 2:19‐cv‐00182‐TLN‐KJN     [PROPOSED] ORDER GRANTING PRELIMINARY INJUNCTION
                                                                                                    485734.4
     Case 2:19-cv-00182-TLN-KJN Document 9-5 Filed 03/20/19 Page 4 of 4
                                         PROOF OF SERVICE
 1                                         [FRCivP 5(b)]
 2          I, Tamora Horen, state: My business address is 311 California Street, 10th Floor, San
     Francisco, CA 94104. I am employed in the City and County of San Francisco where this
 3   service occurs or mailing occurred.
 4           I hereby certify that on March 20, 2019 I electronically filed with the United States
     District Court, Eastern District of California by using the CM/ECF system the following
 5   document:
 6          PROPOSED ORDER GRANTING PRELIMINARY INJUNCTION
 7           I certify that the following parties or their counsel of record are registered as ECF
     Filers and that they will be served by the CM/ECF system:
 8
     NAMES AND ADDRESSES OF PARTIES SERVED:
 9
     COUNSEL for SCOTT JONES
10   Daniel K. Spradlin
     James H. Eggart
11   Woodruff, Spradlin & Smart
     555 Anton Boulevard, Ste. 1200
12   Costa Mesa, CA 92626
     Tel: (714) 558-7000
13   Fax: (714) 835-7787
     dspradin@wss-law.com
14   jeggart@wss-law.com
15
            I declare under penalty of perjury under the laws of the State of California that the
16   foregoing is true and correct and that this declaration was executed this date at San
     Francisco, California.
17
     Dated: March 20, 2019
18                                                    Tamora Horen
19
20
21
22
23
24
25
26
27
28

                                                                                                 Page 4
      CASE NO: 2:19‐cv‐00182‐TLN‐KJN    [PROPOSED] ORDER GRANTING PRELIMINARY INJUNCTION
                                                                                                 485734.4
